Citation Nr: 0501849	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of death and indemnity compensation 
benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to payment of death and 
indemnity compensation benefits, and denied accrued benefits.  
The October 2003 substantive appeal submitted by the 
appellant only referred to the issue of entitlement to death 
benefits as the surviving spouse and the appeal is limited to 
this issue.


FINDINGS OF FACT

1.  The veteran and the appellant were divorced in December 
1991.

2.  The veteran died in March 1994, at which time the 
appellant was married to another person.

3.  The appellant was not the spouse of the veteran at the 
time of the veteran's death.


CONCLUSION OF LAW

The criteria for eligibility for payment of death and 
indemnity compensation benefits are not met.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.50 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board recognizes the possible application 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5103A (West 2002).  Under certain circumstances 
VCAA notice may not be required.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165 [the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of clear and unmistakable error]; Manning v. Principi, 
16 Vet. App. 534 (2002) [the VCAA has no effect on an appeal 
where the law is dispositive of the matter]; DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  As discussed 
below, the law is dispositive of this matter.  Accordingly, 
VCAA notice is not required.

In this case, the appellant submitted a claim for death 
benefits as the surviving spouse of the veteran.  In her 
claim, she indicated that she divorced the veteran in 
December 1991, and the veteran died in March 1994.  She also 
indicated that at the time of the veteran's death, she was 
married to another person.  Evidence submitted with the claim 
shows that the appellant and the veteran were divorced on 
December [redacted], 1991, and that she remarried on December [redacted], 
1993.  The veteran died on May [redacted], 1994.  She was divorced 
from her second husband on July [redacted], 1996.

In an April 2003 statement, the appellant acknowledged that 
she was divorced from the veteran at the time of his death 
and married to another, but she argued that a booklet on 
federal benefits indicated that in some cases, if a spouse 
remarries, eligibility for benefits may be restored if the 
marriage is terminated later by death, annulment or divorce.

The appellant asserts that she is entitled to death and 
indemnity compensation benefits as the surviving spouse of 
the veteran.  Governing law provides that VA death and 
indemnity compensation and death pension benefits may be paid 
to the "surviving spouse" of a veteran if certain 
requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 
(West 2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).

The appellant does not dispute the fact that she was divorced 
from the veteran and married to another at the time of the 
veteran's death.  Rather, she argues that there were 
extenuating circumstances, and that her remarriage was a 
mistake.  While the Board is sympathetic to the appellant's 
circumstances, the fact is undisputed that she was not 
married to the veteran at the time of his death but married 
to another.  Her subsequent divorce from her second husband 
does not restore her status as a surviving spouse, as the 
determinative question in this case is her marital status to 
the veteran at the time of his death.  The appellant does not 
meet the legal definition of a surviving spouse under the 
law.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  

The law, not the evidence, is determinative of the outcome of 
this issue, and as a matter of law, her claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant's 
claim for entitlement to recognition as a surviving spouse of 
the veteran for VA death benefit purposes is denied.


ORDER

Entitlement to payment of death and indemnity compensation 
benefits as the surviving spouse of the veteran is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


